33 N.Y.2d 666 (1973)
Saratoga Harness Racing, Inc. et al., Appellants,
v.
New York State Quarter Horse Racing Commission et al., Respondents.
Court of Appeals of the State of New York.
Argued September 19, 1973.
Decided October 11, 1973.
David W. Morris for appellants.
Louis J. Lefkowitz, Attorney-General (Douglas S. Dales, Jr., and Ruth Kessler Toch of counsel), for New York State Quarter Horse Racing Commission, respondent.
Harry A. Allan for Albany Quarter Horse Racing Association, Inc., respondent.
Irving Like for Suffolk Meadows Quarter Horse Racing Association, Inc., respondent.
Concur: Chief Judge FULD and Judges BURKE, BREITEL, JASEN, GABRIELLI, JONES and WACHTLER.
Order affirmed, without costs; no opinion.